DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7 of U.S. Patent No. 11,170,641. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 12, 13 of U.S. Patent No. 10,733,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 12, 13 of U.S. Patent No. 9,536,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5 of U.S. Patent No. 9,460,618. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:




Claim
Application
11,170,641
10,733,878
9,536,425
9,460,618
1
1. A system for integrating traffic flow of driverless vehicles and standard operational vehicles to manage traffic capacity on a road segment, the system comprising: a dynamic lane marking configuration comprising illumination devices and transmitters; and a controller configured to control the dynamic lane marking configuration to energize the illumination devices to represent a lane configuration on the road segment for use by the standard operation vehicles, and to control the transmitters to transmit information representing the lane configuration on the road segment for use by the driverless vehicles.
1. A system for dynamically modifying a lane configuration on a road segment, comprising: a dynamic lane marker configuration disposed along the road segment; and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control the dynamic lane marker configuration to switch between providing first information indicating a first number of virtual lanes of the road segment available for use by a driverless vehicle to providing second information indicating a second number of virtual lanes of the road segment available for use by a driverless vehicle. & 3. The system according to claim 2, wherein each of the dynamic lane markers includes a transmitter which, upon energization by the controller, emits signals for receipt by the driverless vehicle to guide the driverless vehicle along the road segment. & 5. The system according to claim 4, wherein each of the dynamic lane markers includes an illumination device that emits light upon energization by the controller.
1. A system for dynamically modifying lane configurations on a road segment, comprising: a plurality of dynamic lane markers disposed along the road segment that includes a beginning transition section, a main section and an ending transition section, arranged in that order along a travel direction of the road segment, the dynamic lane markers being arranged as a plurality of first rows of the dynamic lane markers and a plurality of second rows of the dynamic lane markers in the beginning transition section, the main section and the ending transition section, each of the plurality of first rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in a widthwise direction of the road segment to represent a first number of first lanes each having a respective lane width, each of the plurality of second rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in the widthwise direction of the road segment to represent a second number of second lanes each having a respective lane width that is less than the respective lane width of a narrowest one of the first lanes, the second number of second lanes being greater than the first number of first lanes, and the first and second rows of the dynamic lane markers are alternately positioned in the widthwise direction of the road segment; a plurality of beginning transitional dynamic lane markers disposed along the beginning transition section and extending in the travel direction of the road segment to form a plurality of beginning transitional rows of the beginning transitional dynamic lane markers that extend transverse with respect to the travel direction of the road segment and transverse to the first and second lanes to represent a plurality of beginning transitional lanes each having a beginning transitional width that decreases along the direction of travel from the beginning transition section to a boundary of the beginning transition section and the main section; a plurality of ending transitional dynamic lane markers disposed along the ending transition section and extending in the travel direction of the road segment to form a plurality of ending transitional rows of the ending transitional dynamic lane markers that extend transverse with respect to the travel direction of the road segment and transverse to the first and second lanes to represent a plurality of ending transitional lanes each having an ending transitional width that increases along the direction of travel from a boundary of the main section and the ending transitional section into the ending transition section; and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control energization of the beginning transitional dynamic lane markers to define the beginning transitional lanes, control energization of the plurality of second rows of the dynamic lane markers to represent the second number of second lanes, and control energization of the ending transitional dynamic lane makers to define the ending transitional lanes. & 10. The system according to claim 1, wherein each of the dynamic lane markers includes an illumination device that emits light upon energization by the controller. & 11. The system according to claim 1, wherein each of the dynamic lane markers includes a transmitter which, upon energization by the controller, emits signals for receipt by a vehicle to guide the vehicle along the road segment.
1. A system for dynamically modifying lane configurations on a road segment, comprising: a plurality of dynamic lane markers disposed along the road segment that includes a beginning transition section, a main section and an ending transition section, arranged in that order along a travel direction of the road segment, the dynamic lane markers being arranged as a plurality of first rows of the dynamic lane markers and a plurality of second rows of the dynamic lane markers in the beginning transition section, the main section and the ending transition section, each of the plurality of first rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in a widthwise direction of the road segment to represent a first number of first lanes each having a respective lane width, each of the plurality of second rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in the widthwise direction of the road segment to represent a second number of second lanes each having a respective lane width that is less than the respective lane width of a narrowest one of the first lanes, the second number of second lanes being greater than the first number of first lanes, and the first and second rows of the dynamic lane markers are alternately positioned in the widthwise direction of the road segment; a plurality of beginning transitional dynamic lane markers disposed along the beginning transition section and extending in the travel direction of the road segment to form a plurality of beginning transitional rows of the beginning transitional dynamic lane markers that extend transverse with respect to the travel direction of the road segment and transverse to the first and second lanes to represent a plurality of beginning transitional lanes each having a beginning transitional width that decreases along the direction of travel from the beginning transition section to a boundary of the beginning transition section and the main section; a plurality of ending transitional dynamic lane markers disposed along the ending transition section and extending in the travel direction of the road segment to form a plurality of ending transitional rows of the ending transitional dynamic lane markers that extend transverse with respect to the travel direction of the road segment and transverse to the first and second lanes to represent a plurality of ending transitional lanes each having an ending transitional width that increases along the direction of travel from a boundary of the main section and the ending transitional section into the ending transition section; and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control energization of the beginning transitional dynamic lane markers to define the beginning transitional lanes, control energization of the plurality of second rows of the dynamic lane markers to represent the second number of second lanes, and control energization of the ending transitional dynamic lane makers to define the ending transitional lanes. & 10. The system according to claim 1, wherein each of the dynamic lane markers includes an illumination device that emits light upon energization by the controller. & 11. The system according to claim 1, wherein each of the dynamic lane markers includes a transmitter which, upon energization by the controller, emits signals for receipt by a vehicle to guide the vehicle along the road segment.
1. A system for dynamically modifying lane configurations on a road segment, comprising: a plurality of dynamic lane markers disposed along the road segment that includes a beginning section, a beginning transition section, a main section, an ending transition section, and an ending section, arranged in that order along a travel direction of the road segment, the dynamic lane markers being arranged as a plurality of first rows of the dynamic lane markers and a plurality of second rows of the dynamic lane markers in the beginning transition section, the main section and the ending transition section, each of the plurality of first rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in a widthwise direction of the road segment to represent a first number of first lanes each having a respective lane width, each of the plurality of second rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in the widthwise direction of the road segment to represent a second number of second lanes each having a respective lane width that is less than the respective lane width of a narrowest one of the first lanes, the second number of second lanes being greater than the first number of first lanes, and the first and second rows of the dynamic lane markers are alternately positioned in the widthwise direction of the road segment; a plurality of shoulder lane markers disposed along the road segment, the shoulder lane markers being arranged as a first shoulder marker that separates a first shoulder of the road segment and a travel area of the road segment, and a second shoulder marker that separates a second shoulder of the road segment and the travel area of the road segment, with the first and second rows of the dynamic lane markers being between the first shoulder marker and the second shoulder marker, the first shoulder marker and the second shoulder marker are spaced from each other in the widthwise direction of the road segment to define a first travel area width at an initial portion of the beginning section and a second travel area width, greater than the first travel area width, at a remaining portion of the beginning section such that the second travel area width continues from the remaining portion of the beginning section, throughout the beginning transition section, the main section and the ending transition section and for at least a portion of the ending section adjacent to the ending transition section, and the first travel area width exists at an ending portion of the ending section; a plurality of beginning transitional dynamic lane markers disposed along the beginning transition section and extending in the travel direction of the road segment to form a plurality of beginning transitional rows of the beginning transitional dynamic lane markers that extend transverse with respect to the travel direction of the road segment and transverse to the first and second lanes to represent a plurality of beginning transitional lanes each having a beginning transitional width that decreases along the direction of travel from a boundary of the beginning section and the beginning transition section to a boundary of the beginning transition section and the main section; a plurality of ending transitional dynamic lane markers disposed along the ending transition section and extending in the travel direction of the road segment to form a plurality of ending transitional rows of the ending transitional dynamic lane markers that extend transverse with respect to the travel direction of the road segment and transverse to the first and second lanes to represent a plurality of ending transitional lanes each having an ending transitional width that increases along the direction of travel from a boundary of the main section and the ending transitional section to a boundary of the ending transition section and the ending section; and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control energization of the beginning transitional dynamic lane markers to define the beginning transitional lanes, control energization of the plurality of second rows of the dynamic lane markers to represent the second number of second lanes, and control energization of the ending transitional dynamic lane makers to define the ending transitional lanes; the controller being further configured to, in response to the existence of the condition, control signs disposed along the road segment to provide traffic directing information relating to the beginning transitional lanes, the second number of second lanes and the ending transitional lanes; and the controller being further configured to, in response to an absence of the condition, de-energize the beginning transitional dynamic lane markers, de-energize the plurality of second rows of the dynamic lane markers and control energization of the plurality of first rows of the dynamic lane markers to represent the first number of first lanes. & 2. The system according to claim 1, wherein each of the dynamic lane markers includes an illumination device that emits light upon energization by the controller. & 3. The system according to claim 1, wherein each of the dynamic lane markers includes a transmitter which, upon energization by the controller, emits signals for receipt by a vehicle to guide the vehicle along the road segment.
 
 
 



 
 
 



2
2. The system according to claim 1, wherein the controller is configured to control the dynamic lane marking configuration to switch between representing the lane configuration as including a first number of lanes, each having a first respective lane width, and a second number of lanes, each having a second respective lane width that is less than the first respective lane width, the second number of lanes being greater than the first number of lanes.
2. The system according to claim 1, wherein the dynamic lane marker configuration comprises a plurality of dynamic lane markers disposed along the road segment and arranged to represent the first number of virtual lanes each having a first respective lane width and the second number of virtual lanes each having a second respective lane width that is less than the first respective lane width, the second number of virtual lanes being greater than the first number of virtual lanes.
1. A system for dynamically modifying lane configurations on a road segment, comprising: a plurality of dynamic lane markers disposed along the road segment that includes a beginning transition section, a main section and an ending transition section, arranged in that order along a travel direction of the road segment, the dynamic lane markers being arranged as a plurality of first rows of the dynamic lane markers and a plurality of second rows of the dynamic lane markers in the beginning transition section, the main section and the ending transition section, each of the plurality of first rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in a widthwise direction of the road segment to represent a first number of first lanes each having a respective lane width, each of the plurality of second rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in the widthwise direction of the road segment to represent a second number of second lanes each having a respective lane width that is less than the respective lane width of a narrowest one of the first lanes, the second number of second lanes being greater than the first number of first lanes, and the first and second rows of the dynamic lane markers are alternately positioned in the widthwise direction of the road segment
1. A system for dynamically modifying lane configurations on a road segment, comprising: a plurality of dynamic lane markers disposed along the road segment that includes a beginning transition section, a main section and an ending transition section, arranged in that order along a travel direction of the road segment, the dynamic lane markers being arranged as a plurality of first rows of the dynamic lane markers and a plurality of second rows of the dynamic lane markers in the beginning transition section, the main section and the ending transition section, each of the plurality of first rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in a widthwise direction of the road segment to represent a first number of first lanes each having a respective lane width, each of the plurality of second rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in the widthwise direction of the road segment to represent a second number of second lanes each having a respective lane width that is less than the respective lane width of a narrowest one of the first lanes, the second number of second lanes being greater than the first number of first lanes, and the first and second rows of the dynamic lane markers are alternately positioned in the widthwise direction of the road segment
1. A system for dynamically modifying lane configurations on a road segment, comprising: a plurality of dynamic lane markers disposed along the road segment that includes a beginning section, a beginning transition section, a main section, an ending transition section, and an ending section, arranged in that order along a travel direction of the road segment, the dynamic lane markers being arranged as a plurality of first rows of the dynamic lane markers and a plurality of second rows of the dynamic lane markers in the beginning transition section, the main section and the ending transition section, each of the plurality of first rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in a widthwise direction of the road segment to represent a first number of first lanes each having a respective lane width, each of the plurality of second rows of the dynamic lane markers extending in the travel direction of the road segment and being spaced sequentially apart from each other in the widthwise direction of the road segment to represent a second number of second lanes each having a respective lane width that is less than the respective lane width of a narrowest one of the first lanes, the second number of second lanes being greater than the first number of first lanes, and the first and second rows of the dynamic lane markers are alternately positioned in the widthwise direction of the road segment
3
3. The system according to claim 2, wherein the controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control the dynamic lane marking configuration to switch between representing the lane configuration as including the first number of lanes and representing the lane configuration as including the second number of lanes.
1. A system for dynamically modifying a lane configuration on a road segment, comprising: a dynamic lane marker configuration disposed along the road segment; and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control the dynamic lane marker configuration to switch between providing first information indicating a first number of virtual lanes of the road segment available for use by a driverless vehicle to providing second information indicating a second number of virtual lanes of the road segment available for use by a driverless vehicle.
1. and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control energization of the beginning transitional dynamic lane markers to define the beginning transitional lanes, control energization of the plurality of second rows of the dynamic lane markers to represent the second number of second lanes, and control energization of the ending transitional dynamic lane makers to define the ending transitional lanes.
1. and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control energization of the beginning transitional dynamic lane markers to define the beginning transitional lanes, control energization of the plurality of second rows of the dynamic lane markers to represent the second number of second lanes, and control energization of the ending transitional dynamic lane makers to define the ending transitional lanes.
1. and a controller configured to determine whether a condition pertaining to the road segment exists, and in response to existence of the condition, control energization of the beginning transitional dynamic lane markers to define the beginning transitional lanes, control energization of the plurality of second rows of the dynamic lane markers to represent the second number of second lanes, and control energization of the ending transitional dynamic lane makers to define the ending transitional lanes; the controller being further configured to, in response to the existence of the condition, control signs disposed along the road segment to provide traffic directing information relating to the beginning transitional lanes, the second number of second lanes and the ending transitional lanes; and the controller being further configured to, in response to an absence of the condition, de-energize the beginning transitional dynamic lane markers, de-energize the plurality of second rows of the dynamic lane markers and control energization of the plurality of first rows of the dynamic lane markers to represent the first number of first lanes.
4
4. The system according to claim 3, wherein the condition represents a traffic condition relating to vehicle congestion in the road segment.
6. The system according to claim 1, wherein the condition represents a traffic condition relating to vehicle congestion in the road segment.
12. The system according to claim 1, wherein the condition represents a traffic condition relating to vehicle congestion in the road segment.
12. The system according to claim 1, wherein the condition represents a traffic condition relating to vehicle congestion in the road segment.
4. The system according to claim 1, wherein the condition represents a traffic condition relating to vehicle congestion in the road segment.
5
5. The system according to claim 3, further comprising: a monitoring system configured to determine whether the condition pertaining to the road segment exists.  
7. The system according to claim 1, further comprising: a monitoring system configured to determine whether the condition pertaining to the road segment exists.
13. The system according to claim 1, further comprising a monitoring system configured to determine whether the condition pertaining to the road segment exists.
13. The system according to claim 1, further comprising a monitoring system configured to determine whether the condition pertaining to the road segment exists.
5. The system according to claim 1, further comprising a monitoring system configured to determine whether the condition pertaining to the road segment exists.
6
6. The system according to claim 3, wherein: the controller is configured to at least one of the lanes as a fare lane requirement payment for usage.  
-
-
-
-
7
7. The system according to claim 3, wherein: the condition represents an emergency condition and one of the driverless vehicles or one of the standard operation vehicles is a vehicle responding to the emergency condition.  
-
-
-
-
8
8. The system according to claim 3, wherein: the condition represents a weather condition.  
-
-
-
-
9
9. The system according to claim 3, wherein: the condition represents a closure, obstruction or incident pertaining to the road
-
-
-
-



Allowable Subject Matter
Claims 6, 7, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689